In action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Rappaport, J.), dated May 8, 2000, which, upon a jury verdict awarding the plaintiff damages in the principal sums of $100,000 for past pain and suffering, $500,000 for future pain and suffering, and $600,000 for future medical expenses, and upon an order of the same court dated March 14, 2000, granting that branch of the defendant’s motion which was to reduce the award for future medical expenses to the sum of $18,000, is in favor of the plaintiff and against it.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, we find no reason to disturb the verdict as modified by the Supreme Court.
The defendant’s remaining contentions are without merit. O’Brien, J. P., Altman, Feuerstein and Cozier, JJ., concur.